The motion is argued entirely on the claim that the Court erroneously charged the jury in this language: "The driver who has the statutory right-of-way has also the right to assume that the other will grant it to him and have his car under such control that he while in the exercise of due car may proceed through the intersection without danger of collision. Of course if that driver arrives there at a time which would involve him in the possibility of collision, he would not have the right-of-way."
It may be unfortunate that this language was used, especially the last sentence thereof. Read in connection with several other parts of the charge it means no more than that were he to be involved in the possibility of collision he would not have the right of way, at all events, and the very next sentence which is not complained of, proceeds to state that right of way does not mean an absolute right of way where one can disregard all caution.
Among other things, the statute was called to the jury's attention, the through street statute was likewise quoted and the relation thereto of the right of way at intersections, and the three or four paragraphs following the excerpts criticized were devoted to what seems to me to be a correct statement of the right of way at intersections.
Considered as a whole, I think that the charge might by an impartial critic be considered as even more favorable to the defendant than to the plaintiff.
   The motion is denied.